DETAILED ACTION
Response to Amendment
The following is in response to the applicants’ submission (e.g. After Final amendment, remarks, etc.) filed on May 10, 2021.  The After Final amendment has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a Telephone Interview, a copy of which is attached herein, with DAVID LEE, Attorney of Record, on June 3, 2021.
The application has been amended as follows: 
Claims 14, 15, 17 and 20 have been amended as follows.
In Claim 14, “formed in the vicinity” (line 15) has been changed to –formed in a vicinity”; and “the region in the vicinity” (line 16) has been changed to –a region in a vicinity--.
In Claim 15, “an electrically-conductive material” (line 5) has been changed to –the electrically-conductive material--.
In Claim 17, “an electrically-conductive material” (line 4) has been changed to –the electrically-conductive material--.
In Claim 20, “the end face” (line 3) has been changed to –an end face--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The amendment to Claim 1 now recites “an area of the bottom side of two of the flexible circuit boards is less than an area of the top side of the at least one other flexible circuit board” (lines 11-13).  Furihata, as the primary reference applied to Claim 14 in the previous office action, only shows an area of the bottom side of one of the flexible circuit boards (20) is less than an area of the top side of the at least one other flexible circuit board.  In other words, Furihata does not teach that an area of the bottom side of more than one of the  flexible circuit boards is less than an area of the top side of the at least one other flexible circuit board.
Accordingly, Claims 14 through 20 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896